Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20      PageID.392    Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

               UNITED STATES,

                   Plaintiff,
                                                     Case No. 08-cr-20275
                      v.
                                                UNITED STATES DISTRICT COURT
         ANTHONY LAJUAN FLEMING,                  JUDGE GERSHWIN A. DRAIN

                  Defendant.

    ______________________________/
          OPINION AND ORDER DENYING WITHOUT PREJUDICE
     DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE [81] AND
          MOOTING THE GOVERNMENT’S MOTION TO STAY [85]

                                 I. INTRODUCTION

        On June 9, 2008, Anthony LaJuan Fleming (“Defendant”) was indicted on

two counts of distributing cocaine base, 21 U.S.C. § 841. ECF No. 3. Defendant

entered a guilty plea on August 15, 2008, which charged him with distribution of /50

or more grams of crack cocaine. ECF No. 19. He was originally sentenced to 290

months of imprisonment. ECF No. 20. On December 5, 2019, the Court reduced

Defendant’s sentence to 168 months. ECF No. 79.

        Presently before the Court is Defendant’s pro se Motion for Compassionate

Release, which Defendant signed on May 4, 2020.1 ECF No. 81. The Government


1
    The Court received and docketed Defendant’s Motion on June 1, 2020.

                                         1
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20      PageID.393    Page 2 of 10




filed a Response on June 19, 2020. ECF No. 86. The Government’s Motion to Stay

Defendant’s Motion for Compassionate Release, filed on June 16, 2020, is also

before the Court. ECF No. 85.

      Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Accordingly, the Court will

resolve Defendant’s Motion for Compassionate Release and the Government’s

Motion to Stay on the briefs. See E.D. Mich. L.R. 7.1(f)(2). For the reasons set

forth below, the Court will DENY WITHOUT PREJUDICE Defendant’s Motion

for Compassionate Release [#81]. Further, the Court finds that the Government’s

Motion to Stay [#85] is MOOT.

                                II. FACTUAL BACKGROUND

      In June 2008, Defendant was indicted on two counts of distributing cocaine

base. ECF No. 3. On August 15, 2008, Defendant entered a guilty plea to Count

Two—distribution of 50 or more grams of cocaine base. ECF No. 19. At the time

of sentencing, Defendant’s counsel objected to whether Defendant’s prior conviction

for fleeing constituted a crime of violence under the guidelines. See ECF No. 25,

PageID.65, 73. Defendant was sentenced to 290 months imprisonment on December

5, 2008. ECF No. 20, PageID.50.

      On January 6, 2009, Defendant filed a Notice of Appeal to the Sixth Circuit

regarding the Judgement and his sentence. ECF No. 21. The Sixth Circuit dismissed

                                         2
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20      PageID.394    Page 3 of 10




the appeal, noting that Defendant waived his appeal because his sentence was within

the agreed sentencing range after knowingly and voluntarily entering a guilty plea.

ECF No. 29.

      In December 2012, Defendant filed a Motion for Retroactive Application of

Sentencing Guidelines to his crack cocaine offense. ECF Nos. 30, 31. The Court

ordered the appointment of a federal defender to determine his eligibility. ECF No.

32. The Federal Defender’s Office determined that Defendant was not eligible for a

sentence modification because the modification to the crack guideline “does not

have the effect of lowering the defendant’s applicable guideline range.” ECF No.

34, PageID.121. The Court then denied Defendant’s Motion for Reconsideration

because reductions were not permitted for defendants who were sentenced prior to

the effective date of the FSA. ECF No. 35.

      In June 2016, the Court granted Defendant’s Motion to Vacate Sentence. ECF

No. 43. However, the Court vacated that order after ordering supplemental briefing

from the parties to address the Supreme Court’s then-recent Beckles v. United States

decision. ECF No. 58. It further denied Defendant’s Motion to Vacate and Correct

Sentence under 28 U.S.C. § 2255. Id.

      In June 2019, Defendant moved the Court, pursuant to the First Step Act of

2018 (“the Act”), to impose a reduced sentence and grant him immediate release.

ECF No. 69, PageID.290. On November 14, 2019, the Court issued an Opinion and

                                         3
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20        PageID.395    Page 4 of 10




Order granting Defendant’s Motion for Sentence Reduction. ECF No. 78. In its

Opinion and Order, the Court determined that Defendant was eligible for relief under

the Act2 and that a reduced sentence was warranted. See id. On December 5, 2019,

the Court reduced Defendant’s sentence to 168 months of imprisonment. ECF No.

79.

      At the time of his present filing, Defendant was serving his sentence at Federal

Correctional Institution Forrest City Low in Forrest City, Arkansas. He moves the

Court for an order granting his request for compassionate release due to the threat of

COVID-19. ECF No. 81. Defendant is a forty-three-year-old, African American

male. ECF No. 86, PageID.375. He alleges that he is especially at risk of contracting

COVID-19 due to his underlying medical conditions, including hypertension, high

cholesterol, and obesity. ECF No. 81, PageID.361. Defendant also lists his various

medications in his Motion. Id. Moreover, Defendant emphasizes the several active

cases at FCI Forrest City Low. Id. at PageID.360. He is scheduled to be released

on December 31, 2020. ECF No. 86, PageID.375.

      The Court denotes that Defendant’s counsel was unable to file a supplemental

brief concerning Defendant’s request for compassionate release. On June 16, 2020,

Defendant’s counsel communicated to the Court that he was unable to set up a legal


2
  The Court denotes that the parties agreed that Defendant was eligible for
resentencing under the Act.

                                          4
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20        PageID.396    Page 5 of 10




call with Defendant at FCI Forrest City Low and that his emails to both the case

management coordinator and the executive assistant at the institution were both

unanswered.

      Prior to filing its Response and present Motion to Stay, the Government

advised the Court and Defendant’s counsel that Defendant was scheduled to be

moved to a residential reentry center (“RRC”) on July 7, 2020 to complete the

remainder of his sentence. Accordingly, the Government moved the Court to stay

this matter until Defendant was moved to the RRC. ECF No. 85. The Government

also filed its Response to Defendant’s Motion two days later. ECF No. 86. In its

Response, the Government asserts that Defendant’s Motion should either be denied,

since he does not qualify for compassionate release, or delayed in order for the Court

to consider his situation at the RRC. Id. at PageID.372.

                                  III. LAW & ANALYSIS

   A. Compassionate Release Under the First Step Act

   1. Legal Standard

      Title 18 U.S.C. § 3582(c)(1)(A) governs this Court’s authority to consider

motions for compassionate release. As amended by the First Step Act of 2018, this

statute permits judicial modification of an imposed term of imprisonment when a

defendant can meet three criteria: (1) the defendant has first exhausted all

administrative remedies with the BOP or at least allowed the BOP 30 days to act on

                                          5
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20       PageID.397    Page 6 of 10




his or her request before seeking compassionate release on their own motion; (2)

“extraordinary and compelling reasons” warrant such a sentence reduction; and (3)

the sentence reduction is consistent with the applicable policy statements issued by

the Sentencing Commission and the district court has considered the factors set forth

in section 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

      U.S. Sentencing Guidelines Manual § 1B1.13 is the “applicable policy

statement” which this Court must comply with. 18 U.S.C. § 3582(c)(1)(A). Section

1B1.13 explains that a defendant must “not [be] a danger to the safety of any other

person or to the community” under 18 U.S.C. § 3142(g). Further, a defendant must

fit within at least one of four categories of “extraordinary and compelling reasons.”

“An ‘extraordinary and compelling reason’ for the reduction can be satisfied in cases

where a defendant’s medical conditions or overall state of health are such that they

cannot be treated effectively or will worsen in a custodial environment.” United

States v. Bowman, No. 11-20188, 2020 WL 3250225, at *1 (E.D. Mich. June 16,

2020).

      Under this statute, Defendant must meet the requirements of exhaustion and

“extraordinary and compelling reasons” to be eligible for compassionate release.

Before granting a motion for compassionate release, district courts must also review

the factors set forth in 18 U.S.C. § 3553(a) and determine whether such factors

support or undermine the sentence reduction.

                                         6
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20         PageID.398     Page 7 of 10




   2. Analysis

      The First Step Act of 2018 amended 18 U.S.C. § 3582 to permit defendants

to move for compassionate release themselves. First Step Act § 603(b), Pub. L. No.

115-319, 132 Stat. 5194, 5239 (Dec. 21, 2018). In a defendant-initiated motion for

compassionate release, the district court may not act on the motion unless the

defendant files it “after” either completing the administrative process within the

BOP or waiting thirty days from when the warden at the facility received his or her

request. 18 U.S.C. § 3582(c)(1)(A).

      Earlier this month, the Sixth Circuit determined that § 3582(c)’s exhaustion

requirement is mandatory. United States v. Alam, No. 20-1298, 2020 U.S. App.

LEXIS 17321, *6 (6th Cir. Jun. 2, 2020). The Alam court held that incarcerated

individuals seeking compassionate release must “fully exhaust all administrative

rights or else they must wait [] 30 days after the warden’s receipt of their request[,]”

before asking the district court for compassionate release under § 3582. Id. at *5–6

(internal quotation marks omitted). The Alam court rejected the defendant’s request

to excuse the failure to exhaust based on the equitable exceptions of futility or

irreparable harm. Id. (concluding that “[t]hirty days hardly rises to the level of an

unreasonable or indefinite timeframe.”) (internal quotation marks omitted).

      Here, Defendant failed to wait the requisite 30 days from the date his request

for compassionate release was received by the Warden. Defendant asserts that he

                                           7
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20       PageID.399    Page 8 of 10




submitted his request to the Warden at FCI Forrest City Low on or about April 20,

2020. ECF No. 81, PageID.361. He subsequently filed his present Motion with the

Court two weeks later, on May 4, 2020. In its Response, the Government timely

invokes the defense of failure to exhaust. ECF No. 86, PageID.382–84.3

      The Court is unable to ignore the Alam court’s holding that Defendant must

either exhaust all administrative remedies within the BOP—including an initial

petition and a pursuit of administrative review—or at least allow the BOP thirty days

to act on his request before seeking compassionate release on his own motion to this

Court. Alam, 2020 U.S. App. LEXIS 17321, at *11. The Government properly

invokes the defense of failure to exhaust in the instant matter and thus it has not

forfeited or waived this defense. The Court thus cannot grant Defendant’s requested

relief at this juncture because he failed to properly exhaust as required by

§ 3582(c)(1)(A). Alam, 2020 U.S. App. LEXIS 17321, at *6.

      Accordingly, Defendant’s instant Motion must be denied without prejudice.

However, the Court remains concerned for Defendant’s particular susceptibility to

COVID-19 in light of his underlying medical conditions. Should Defendant seek to

file a motion in accordance with Alam moving forward, and specific to his new



3
  In its Response, the Government also asserts that there is no record of Defendant’s
request for compassionate release to the Warden at FCI Forrest City Low. ECF No.
86, PageID.383.

                                         8
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20         PageID.400     Page 9 of 10




circumstances at the RRC, the Court can properly revisit the merits of his request for

relief. At the time of this writing, the Court is not aware of Defendant’s specific risk

of contracting COVID-19 within the RRC. The Court agrees with the Government’s

assertion that an incarcerated individual’s environment, such as the number of

positive cases in a facility, is relevant to evaluating the risk presented by COVID-

19. See ECF No. 86, PageID.384.

   B. The Government’s Motion to Stay

      On June 16, 2020, the Government filed its Motion to Stay Defendant’s

Motion for Compassionate Release. ECF No. 85. Defendant’s counsel did not

concur in the Government’s Motion. Id.

      The Government’s request for the Court to stay this matter was a limited one.

Specifically, the Government asked for the Court to stay this matter “until

[Defendant] is moved to the RRC on July 7, 2020.” ECF No. 81, PageID.370. It

suggested that once Defendant is at the RRC, the Court can evaluate his request for

relief based on the conditions there, rather than on the conditions at FCI Forrest City

Low. Id. On July 8, 2020, the Bureau of Prisons confirmed with the Court that

Defendant is no longer in its custody. In light of this information confirming

Defendant’s relocation from FCI Forrest City Low to the RRC, the Court finds that

the Government’s requested relief is moot.




                                           9
Case 4:08-cr-20275-GAD-SDD ECF No. 87 filed 07/10/20    PageID.401    Page 10 of 10




                                IV. CONCLUSION

       For the reasons articulated above, the Court will DENY WITHOUT

 PREJUDICE Defendant’s Motion for Compassionate Release [#81].

       IT IS FURTHER ORDERED that the Government’s Motion to Stay

 Defendant’s Motion for Compassionate Release [#85] is MOOT.

       IT IS SO ORDERED.

 Dated:      July 10, 2020
                                            s/Gershwin A. Drain
                                            HON. GERSHWIN A. DRAIN
                                            United States District Court Judge


                         CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record and on Anthony LaJuan
                                    Fleming on
                 July 10, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                       10
